UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2565



HAILESELASSIE BEYENE TESSFAY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-495-764)


Submitted:   August 24, 2005             Decided:   December 12, 2005


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner.     Paul J.
McNulty, United States Attorney, Jonathan H. Hambrick, Assistant
United States Attorney, Richmond, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Haileselassie Beyene Tessfay, a native and citizen of

Ethiopia, seeks review of an order of the Board of Immigration

Appeals   (Board)   denying   his   motion   to   reopen   his   removal

proceedings.

          We review a denial of a motion to reopen for abuse of

discretion.    INS v. Doherty, 502 U.S. 314, 323-24 (1992).      A denial

of a motion to reopen must be reviewed with extreme deference,

since immigration statutes do not contemplate reopening and the

applicable regulations disfavor motions to reopen.         M.A. v. INS,

899 F.2d 304, 308 (4th Cir. 1990) (en banc).

          We have reviewed the record and the briefs submitted and

conclude that the Board did not abuse its discretion in denying

Tessfay’s motion.    See 8 C.F.R. § 1003.2 (2005).

          We accordingly deny the petition for review.           We also

deny Tessfay’s motion to remand.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                       PETITION DENIED




                                - 2 -